EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In paragraph 42, line 16 of the specification, “50*2ms + 100μs = 105ms” has been amended to read “50*(2ms + 100μs) = 105ms” to follow the proper order of operations.
In paragraph 42, line 9 of the specification, “output driver circuit 500” has been amended to read “output driver circuit 700” to allow for uniformity with paragraph 41.
[0042]   With reference to FIGS. 3-6, the brake controller 102 may perform a resistive test method, as described herein, to check the trailer connectivity status. The resistive test may be performed, periodically (e.g., every k msec, where k is a number such as 100, 200, 250 etc.). A resistive pulse with a 200 μsec width may be applied and the brake controller 100 may measure a FET output voltage at the end of the resistive test pulse as shown in graph 300. If the FET output is less than 55% of Vbatt, the brake controller 102 may confirm that the EOH braking system 234 is connected. When the FET output is greater than the 60% of Vbatt, the brake controller 102 assumes that the braking system 234 is not connected as the circuit [[500]] 700 may appear open as the resistance is high enough to appear open. In order to confirm the status of braking system 234 as not connected, the brake controller 102 may apply a pulse train. The pulse train, as shown in graph 400, may comprise p pulses, where p is a number, and the pulse period may comprise n ms, where n is a number. In addition, the pulse width may comprise m μs, where m is a number. For instance, the brake controller 102 may apply 50 pulses with a pulse period of 2 ms and pulse width of 100 μs, repeated once every 250 msec. The total pulse train is about 50*(2ms + 100μs) = 105ms. In an example, the period between two (100 μsec) consecutive pulses - 2msec, as shown in graph 500. The time period between two consecutive resistive pulses - 250msec, as shown in graph 600. It is noted that the above values and units of measurement are chosen for simplicity of explanation. As such, the brake controller 102 may utilize various other parameters.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON ZACHARY WILLIS whose telephone number is (571)272-5427. The examiner can normally be reached Weekdays 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on (571) 272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.Z.W./Examiner, Art Unit 3661                                                                                                                                                                                                        

/RUSSELL FREJD/Primary Examiner, Art Unit 3661